

116 HR 4782 RH: National Commission on Online Platforms and Homeland Security Act
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 566116th CONGRESS2d SessionH. R. 4782[Report No. 116–683, Part I]IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Thompson of Mississippi (for himself, Mr. Rose of New York, Ms. Barragán, Mrs. Watson Coleman, Ms. Clarke of New York, Mr. Richmond, Mr. Payne, Mr. Langevin, Mr. Correa, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 21, 2020Additional sponsors: Ms. Titus, Mr. Taylor, Ms. Torres Small of New Mexico, Ms. Slotkin, Mrs. Axne, Mr. Gonzalez of Texas, Ms. Norton, Mr. Moulton, and Mr. CaseDecember 21, 2020Reported from the Committee on Homeland Security with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 21, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on October 22, 2019A BILLTo establish a national commission on online platforms and homeland security, and for other purposes.1.Short titleThis Act may be cited as the National Commission on Online Platforms and Homeland Security Act.2.National commission on online platforms and homeland security(a)Establishment of commissionThere is established a National Commission on Online Platforms and Homeland Security (referred to in this section as the Commission).(b)PurposesThe Commission shall—(1)identify, examine, and report on the ways, if any, that online platforms have been utilized in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns; and(2)identify, examine, and report on the ways, if any, that free speech, privacy, civil rights, and civil liberties are impacted by—(A)any utilization of online platforms in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns; and(B)any policies, procedures, or activities undertaken by owners and operators of online platforms to prevent or limit the utilization of online platforms in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns; and(3)develop recommendations, as appropriate, for how online platforms could address the utilization identified pursuant to paragraph (1), if any, in ways that are transparent and accountable, to promote free speech and innovation on the internet, preserve individual privacy, civil rights, and civil liberties, and uphold the principles of the Constitution, in accordance with relevant existing statutes, including section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974), and take into account current or anticipated trends and technological developments, such as advancements in artificial intelligence.(c)Composition of commission(1)MembersThe Commission shall be composed of 12 members, of whom—(A)two members shall be appointed by the Committee on Homeland Security in the House of Representatives, with one member selected by the Chair and the other selected by the Ranking Member;(B)two members shall be appointed by the Committee on Foreign Affairs in the House of Representatives, with one member selected by the Chair and the other selected by the Ranking Member;(C)two members shall be appointed by the Committee on Energy and Commerce in the House of Representatives, with one member selected by the Chair and the other selected by the Ranking Member;(D)two members shall be appointed by the Committee on Homeland Security and Government Affairs in the Senate, with one member selected by the Chair and the other selected by the Ranking Member;(E)two members shall be appointed by the Committee on Foreign Relations in the Senate, with one member selected by the Chair and the other selected by the Ranking Member; and(F)two members shall be appointed by the Committee on Commerce, Science, and Transportation in the Senate, with one member selected by the Chair and the other selected by the Ranking Member.(2)Qualifications(A)Areas of expertiseIndividuals appointed to the Commission shall be United States persons with experience in such professions as privacy, civil rights, civil liberties, constitutional law, computer science and engineering, digital media and communications, online platform management, cybersecurity, information operations, and national security. The appointment of members to the Commission shall, to the extent possible, be coordinated among nominations to ensure Commission membership represents a variety of expertise in such fields.(B)Privacy, civil rights, and civil libertiesNot fewer than four individuals appointed to the Commission shall be experts in the fields of privacy, civil rights, or civil liberties, and not fewer than one individual shall be an expert in constitutional law.(C)Non-government appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government.(D)Non-industry appointeesAn individual appointed to the Commission may not be a current officer, employee, contractor, or active or significant shareholder of an entity that owns or operates an online platform.(3)Deadline for appointmentMembers of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act.(d)ChairThe Chair shall be chosen from among the members appointed to the Commission on the basis of their qualifications with respect to privacy, civil rights, and civil liberties, through a vote taken by a majority of Commission members or, in the absence of a majority, by a plurality of Commission members.(e)Initial meetingThe Commission shall meet and begin operating not later than 30 days after the date of the appointment of its final member.(f)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. Nine members of the Commission shall constitute a quorum, and members shall have the option to vote by proxy. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(g)Study areasThe Commission shall, consistent with the purposes specified in subsection (b), analyze existing research that relates to the utilization of online platforms in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns, identify any areas with respect to which additional research is needed, and study the following:(1)The extent to which owners or operators of online platforms have been able to respond effectively to attempts to use online platforms in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns, and what impact, if any, such responses have had on the privacy, civil rights, or civil liberties of users.(2)The ways, if any, that online platforms’ algorithms or other automated decision-making systems may have affected activity on such platforms in furtherance of acts of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns.(3)The extent to which owners or operators of online platforms have transparent, consistent, and equitable policies and procedures to enforce terms of services or codes of conduct, provide notice and an opportunity for redress, or otherwise address violations of platform rules, including a consideration of best practices for improving online platforms’ policies and procedures, including the recommendations contained in the Santa Clara Principles on Transparency and Accountability in Content Moderation, as published on February 2, 2018, or successor principles with respect to the extent and impact of content removals and user suspensions and removals, as well as principles related to the notice and appeals of such decisions.(4)The extent to which owners or operators of online platforms consistently and effectively enforce the policies and procedures described in paragraph (3).(5)The extent to which owners or operators of online platforms consider the potential use of online platforms in furtherance of targeted violence, including domestic terrorism and international terrorism, or covert foreign state influence campaigns, when evaluating whether to enter into partnerships, advertising agreements, or other business opportunities.(h)Powers of Commission(1)Hearings and evidenceFor the purpose of carrying out this section, the Commission may—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths, and(B)require, by subpoena authorized by the majority vote of the Commission, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, but only to the extent necessary to achieve the purposes specified in subsection (b).(2)Limitations on subpoena authorityWith respect to the subpoena authority granted in paragraph (1)(B), the Commission—(A)may only issue a subpoena to an owner or operator of an online platform but only to the extent necessary to achieve the purposes specified in subsection (b);(B)may not, under any circumstances, issue a subpoena for information related to an individual user or group of users;(C)may not share, disclose, publish, or transmit in any way any information obtained through subpoena to a Federal department or agency, any agency of a State, local, Tribal, or territorial government, or any international body;(D)may not share, disclose, publish, or transmit in any way any information obtained through subpoena with any individual or organization outside the Commission unless three-fourths of Commission members approve such action and that any such sharing, disclosure, publishing, or transmission be reasonably necessary for the report and to further the Commission’s goals; and(E)shall comply with requirements for the issuance of a subpoena issued by a United States district court under the Federal Rules of Civil Procedure.(3)Public meetings and release of public versions of reports(A)In generalThe Commission shall—(i)hold public hearings and meetings, as appropriate;(ii)hold closed or classified hearings or meetings, as appropriate;(iii)provide an opportunity for public comment, including sharing of research and policy analysis, through publication in the Federal Register of a solicitation for public comments during a period to last not fewer than 45 days; and(iv)release a public version of the report required under subsection (k)(2).(B)ConductAny public hearing, meeting, or reporting of the Commission under this paragraph shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.(4)Obligation to protect personal informationWhether or not the Commission receives personally identifiable information through the exercise of subpoena authority pursuant to paragraph (1)(B), neither the Commission nor any member of the Commission may publish, disclose, or release such information publicly or to a Federal department or agency, an agency of a State, local, Tribal, or territorial government, any international body, or any other individual or organization outside the Commission.(5)Obligation to protect proprietary informationWhether or not the Commission receives proprietary information, confidential business information, or a trade secret through the exercise of subpoena authority pursuant to paragraph (1)(B), neither the Commission nor any member of the Commission may publish, disclose, or release such information publicly or to a Federal department or agency, an agency of a State, local, Tribal, or territorial government, any international body, or any individual or organization outside the Commission.(6)Coordination with and assistance to the Under Secretary for Science and Technology of the Department of Homeland SecurityThe Commission may, to the extent practicable—(A)consult with the Under Secretary for Science and Technology of the Department of Homeland Security on the research conducted in accordance with section 3; and(B)provide assistance in furtherance of such research, as appropriate.(7)Personally identifiable informationIn providing testimony or producing books, records, correspondence, memoranda, papers, documents, or any other information or materials to the Commission, either to comply with a subpoena issued under this subsection or for any other purpose, owners or operators of online platforms should review such information or materials for personally identifiable information and should remove such information.(i)Staff of commissionThe Chair, in consultation with the Vice Chair, and in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(j)Security clearances for Commission members and staffThe heads of appropriate Federal departments and agencies shall cooperate with the Commission in expeditiously providing to Commission members and staff appropriate security clearances to the extent practicable pursuant to existing procedures and requirements, including temporary security clearances, as appropriate. No person may be provided access to classified information under this section without the appropriate security clearance.(k)Reports of Commission; termination(1)Interim reportsNot later than one year after the first meeting of the Commission, the Chair shall report to Congress on the activities of the Commission and share interim findings, as have been agreed to by a majority of Commission members.(2)Final reportNot later than two years after the first meeting of the Commission, the Chair shall submit to the President and Congress a report that contains any findings and recommendations agreed to by a majority of Commission members to address the areas of study under subsection (g), including relating to the following:(A)Policy mechanisms that would address the Commission’s findings in a manner that promotes free speech and innovation on the internet, preserves individual privacy, civil rights, and civil liberties, and upholds the principles of the Constitution.(B)Policies and procedures that owners or operators of online platforms could implement to address such areas of study that preserve the individual privacy, civil rights, and civil liberties of online platform users.(C)Mechanisms to improve transparency and accountability related to the matters described in subsection (g), including any best practices identified pursuant to paragraph (3) of such subsection.(D)Areas with respect to which additional research is required, informed by the evaluation of prior research, as required under subsection (g).(E)Other matters identified by the majority of Commission members.(3)TerminationThe Commission shall terminate on the date that is 90 days after the date on which the final report under paragraph (2) is submitted.(l)Action planNot later than 180 days after submission of the final report of the Commission pursuant to paragraph (2) of subsection (k), the Secretary of Homeland Security shall issue an action plan in response to findings and recommendations under subparagraph (D) of such paragraph.(m)Paperwork Reduction Act exemptionSubchapter I of chapter 35 of title 44, United States Code, shall not apply to this section.(n)Rule of constructionNothing in this section may be construed to confer any authority, including law enforcement authority, beyond that which is authorized under existing law.3.Research(a)In generalThe Under Secretary for Science and Technology of the Department of Homeland Security shall—(1)analyze existing research regarding previous acts of targeted violence, including domestic terrorism or international terrorism;(2)carry out research to better understand whether any connection exists between the use of online platforms, particularly platforms used for social media and social networking, and targeted violence, including domestic terrorism and international terrorism, that takes into consideration how the organization, structure, and presentation of information on an online platform contributes, or does not contribute, to acts of targeted violence, including domestic terrorism or international terrorism; and(3)develop voluntary approaches that could be adopted by owners and operators of online platforms to address research findings under paragraph (2), while preserving the individual privacy, civil rights, and civil liberties of users and innovation on online platforms.(b)PartnershipIn carrying out this section, the Under Secretary for Science and Technology of the Department of Homeland Security shall, to the extent practicable, coordinate with the National Commission on Online Platforms and Homeland Security under section 2, as well as academic institutions, non-profit organizations, the private sector, and Federal, State, local, and Tribal partners, as appropriate.(c)ReportNot later than one year after the date of the enactment of this section, the Under Secretary for Science and Technology of the Department of Homeland Security shall submit to Congress a report related to the research and development required under subsection (a).(d)Paperwork reduction act exemptionSubchapter I of chapter 35 of title 44, United States Code, shall not apply to this section.4.DefinitionsIn this Act:(1)Covert foreign state influence campaignsThe term covert foreign state influence campaigns means the coordinated and covert application of state diplomatic, informational, military, economic, business, corruption, educational, or other capability that was carried out by a foreign state actor to the United States to affect elections in the United States.(2)Domestic terrorismThe term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code.(3)International terrorismThe term international terrorism has the meaning given such term in section 2331 of title 18, United States Code.(4)Online platform(A)In generalThe term online platform means internet-based information services consisting of the storage and processing of information by and at the request of a content provider and the dissemination of such content to third parties.(B)ExclusionsSuch term does not include the following:(i)Platforms the primary purpose of which is to produce journalistic or editorial content (not including editorial decisions by online platforms to rank and organize third party content).(ii)Applications and functionalities that enable private communications, such as email, direct messages, and end-to-end encrypted communication services.(iii)Online service providers at layers of the internet infrastructure other than the application layer, and cloud IT infrastructure service providers.(5)Personally identifiable informationThe term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an agency or owner or operator of an online platform, including the following:(A)Any information that can be used to distinguish or trace the identity of an individual, such as a name, a social security number, a date and place of birth, a mother’s maiden name, phone number or biometric records.(B)Any other information that is linked or linkable to an individual, such as medical, educational, financial, or employment information.(6)Targeted violenceThe term targeted violence means an incident of violence in which an attacker selected a particular target in order to inflict mass injury or death as part of an act of domestic terrorism or international terrorism or with no discernable political or ideological motivation beyond mass injury or death. Acts of targeted violence include the August 5, 2012, mass shooting at a Sikh temple in Oak Creek, Wisconsin, the June 12, 2016, nightclub mass shooting in Orlando, Florida, the October 1, 2017, attack on concert-goers at a music festival in Las Vegas, Nevada, the October 27, 2018, attack at a synagogue in Pittsburgh, Pennsylvania, and the August 3, 2019, mass shooting at a store in El Paso, Texas. December 21, 2020Reported from the Committee on Homeland Security with an amendmentDecember 21, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed